Citation Nr: 1450237	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-20 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for substance abuse, to include as secondary to PTSD.

3. Entitlement to service connection for a heart disability due to asbestos exposure.

4. Entitlement to an initial compensable rating for bilateral axillae scars.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1972 to April 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for bilateral axillae scars and assigned a noncompensable rating, effective September 15, 2008.  The rating decision also denied service connection for PTSD, substance abuse and a heart condition.

The Veteran testified before the undersigned at a Board hearing in June 2013.  A transcript of the hearing has been reviewed and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of treatment records dated in September 2008, indicate that Veteran receives disability benefits from the Social Security Administration (SSA).  However, a copy of his SSA records has not been associated with the claims file.  Accordingly, remand is necessary to obtain the Veteran's SSA records.  See 38 C.F.R. § 3.159(c)(2) (2014); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran was afforded a VA examination in June 2009 for his service-connected bilateral axillae scars.  Physical examination revealed minimally visible scars on both axillae.  There was no adhesion, tenderness or disfigurement.  The skin color was normal and the scars were not painful.  However, the examiner did provide measurements for the Veteran's scars or indicate whether the scars were unstable.  As such, an additional examination should be provided.

With regard to the issue of PTSD, the appellant contends that he experienced two in-service stressors.  The first occurred in 1972 following surgery to remove axillary carbuncles.  He contends that he was not provided anesthesia prior to the surgical procedure.  However, the records note that the Veteran was afforded local anesthesia and indicates that there were no complications following the surgery.  As such, his statements are not corroborated by the evidence of record.  

Regarding the second claimed stressor, the appellant contends that he was involved in a car accident with another soldier in November 1974 while on leave for the holiday.  He stated that he was granted an additional day of leave following the accident but was required to report for service the following day.  Upon his return, he was informed that the solider died.  In support of his claim, the appellant provided the soldier's death certificate, which listed the soldier's cause of death as cranial trauma from an accident.

At the June 2013 hearing, the appellant reported that he defended himself against a Japanese National who pulled a knife on him.  Service treatment records dated in October 1975 note that the Veteran was treated following a fist fight.  However, it is not clear if the in-service treatment was for injuries sustained from the fight or if Veteran is reporting this incident as a stressor for his PTSD.

In an October 2009 lack of formal finding, it was determined that the information required to corroborate the stressful event described by the appellant was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC).   

Thus, the file does not contain any official military personnel records documenting the claimed second stressor, as the information supplied to the JSRRC was inadequate for them to conduct a search.  While the stressor in question does require corroboration, the Board finds the death certificate submitted satisfies the requirement.  The Board also finds the Veteran is competent to report the incident and also finds the statements to be credible.  Therefore, the Board accepts the account of record with regard to the second claimed stressor.

Additionally, in a May 2013 private psychiatric evaluation, the physician diagnosed PTSD.  However, the physician failed to provide an etiological opinion.  Thus, the private evaluation is insufficient to adjudicate the claim of service connection for PTSD.  

Having conceded to an in-service stressor, and the record containing a diagnosis of PTSD, the appellant should be afforded a VA exemption to determine whether his PTSD is related to the in-service stressor.  

The Board notes that the Veteran is claiming service connection for substance abuse, to include as secondary to PTSD.  The Board will defer from a decision on the issue at the present time, as development on the PTSD claim may well yield evidence relevant to the Veteran's theories of entitlement to service connection for substance abuse.  In this regard, they are deemed to be intertwined issues.  See Harris v. Derwinski, Vet. App. 180, 183 (1991).

Further, regarding the heart disability claim, there is no specific statutory guidance on asbestos-related claims.  Nor has the Secretary promulgated any regulations in regard to such claims.  VA has issued a circular on asbestos -related diseases, however.  DVB Circular 21-88-8, Asbestos -Related Diseases (May 11, 1988), provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular were included in the VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, § 7.21.  In December 2005, M21-1, Part VI was rescinded and replaced with a new manual, M21-1MR, which contains the same asbestos - related information as M21-1, Part VI.  The Court has held that VA must analyze an appellant's claim of service connection for asbestosis or asbestos -related disabilities using the administrative protocols found in the DVB Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C, essentially acknowledges that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure. 

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease. M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos -Related Diseases (May 11, 1988). 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The appellant asserts that he was exposed to asbestos while performing maintenance on ships during service as a Hull Maintenance Technician.  The record confirms that the Veteran served aboard the USS Hector and also shows that his military occupation specialty was a shipfitter.  In view of the Veteran's record and testimony, the Board finds that there is credible evidence of potential in-service asbestos exposure.  

The Board notes that the Veteran has not been afforded a VA examination for his claimed heart disability.  Given the likelihood that he was exposed to asbestos during service, the Board finds that he should be scheduled for a VA examination in order to confirm whether or not he has a current heart disability that is related to asbestos exposure.

Accordingly, the case is REMANDED for the following action:

1. Obtain a complete copy of all documents and/or evidentiary material pertaining to the Veteran's application(s) for SSA disability benefits.

2. Schedule the Veteran for an examination to determine the severity of his service-connected scars.  The examiner should review the claims file, to include a copy of this remand, and such review should be noted in the examination report or in an addendum report.  The examiner should provide the measurements of the Veteran's scars, and indicate whether they are deep (associated with underlying soft tissue damage) or superficial, unstable, painful, or cause limitation of motion.  The examiner should also note any other symptomatology associated with the scars. 

3. Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD.  The claims file, including this remand, must be reviewed the by examiner and such review must be noted in the examination report or in an addendum report.

For any diagnosed acquired psychiatric disability, the examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed psychiatric disorder is the result of military service or any incident therein to include the November 1974 car accident.  The examiner should accept as fact the Veteran's statements regarding this car accident. 

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed heart disability.  The claims file, including this remand, must be reviewed the by examiner and such review must be noted in the examination report or in an addendum report.  All indicated studies and test should be accomplished`, and all clinical finding should be reported in detail.

The examiner should provide an opinion for the following:

a. Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's heart disability is related to in-service asbestos exposure?

b. Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's heart disability is related to in-service underarm carbuncles surgery?

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

5. If any benefit sought on appeal is not fully granted issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


